           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

ROLAND TABB, individually and                    )
on behalf of others similarly situated,          )
                                                 )
       Plaintiffs,                               )
                                                 )
v.                                               )      Case No. CIV-17-1130-D
MENTOR PROTECTION SERVICE                        )
LLC and MARIO GOGGINS,                           )
                                                 )
       Defendants.                               )

                                        ORDER

       Before the Court is Plaintiff’s Motion for Award of Reasonable Attorney’s Fees and

Costs [Doc. No. 10]. Defendants have not responded to the present motion. For the reasons

stated below, the Court finds Plaintiff’s motion should be granted.

                                    BACKGROUND

       Plaintiff brought this putative collective action on behalf of himself and a class to

recover unpaid overtime wages and other damages under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq. (“FLSA” or “the Act”). On October 20, 2017,

Defendants were served with the Summons and Complaint. Neither Defendant answered

or otherwise responded to the Complaint [Doc. No. 1]. On February 7, 2018, the Court

Clerk entered default against Defendants for failing to plead or otherwise defend the

present action. [Doc. No. 6]. Plaintiff, individually, moved for entry of default judgement

consisting of statutory and liquidated damages totaling $20,448.00 on April, 26, 2018.

[Doc. No. 7]. On June 29, 2018, the Court granted Plaintiff’s Motion for Entry of Final
Default Judgment [Doc. No. 8] awarding Plaintiff statutory damages in the amount of

$10,224.00 and liquidated damages in the amount of $10,224.00, for a total of $20,448.00.

Plaintiff timely filed his Motion for Award of Reasonable Attorney Fees and Costs.

                              STANDARD OF DECISION

       The Fair Labor Standards Act provides that the Court “shall, in addition to any

judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid

by the defendant, and costs of the action.” 29 U.S.C. § 216(b) (2006); see Garcia v. Tyson

Foods, Inc., 770 F.3d 1300, 1308 (10th Cir. 2014); Sanchez v. Nitro Lift Techs., L.L.C., 91

F. Supp. 3d 1218, 1222 (E.D. Okla. 2015). Although attorney fees are mandatory under

the statute, the Court has discretion to determine the amount and reasonableness of the fee.

Olivo v. Crawford Chevrolet Inc., 526 Fed. Appx. 852, 855 (10th Cir. 2013); Davis v.

Crilly, 2292 F. Supp. 3d 1167, 1173 (D. Colo. 2018). A reasonable rate is the prevailing

market rate in the relevant community. Guides, Ltd. v. Yarmouth Group Property

Management, Inc., 295 F.3d 1065, 1078 (10th Cir. 2002). “Where a district court does not

have before it adequate evidence of prevailing market rates, the court may use other

relevant factors, including its own knowledge, to establish the rate.” Id., at 1079 (citing

Case v. Unified Sch. Dist. No. 233, 157 F.3d 1243 (10th Cir. 1998)).

       In determining reasonable attorney’s fees, the starting point is the “lodestar” figure

– “the number of hours reasonably expended on the litigation multiplied by a reasonable

hourly rate.” Anchondo v. Anderson, Crenshaw & Assocs., LLC, 616 F.3d 1098, 1102 (10th

Cir. 2010) (citing Hensley v. Eckerhart, 461 U.S. 424 (1983)). The party seeking an award

of fees has the burden of proving both the number of hours spent and reasonableness of the

                                             2
hourly rates. United Phosphorus, Ltd. v. Midland Fumigant, Inc., 205 F.3d 1219, 1233

(10th Cir. 2000); Barbosa v. Nat'l Beef Packing Co., LLC, CIV.A. 12-2311-KHV, 2015

WL 4920292, at *9 (D. Kan. Aug. 18, 2015) (“The fee applicant bears the burden to

produce satisfactory evidence that the requested rates are in line with those prevailing in

the community for similar services by lawyers of reasonably comparable skill, experience

and reputation.”). If this burden is met, a claimant is entitled to the presumption that the

lodestar amount reflects a “reasonable” fee. Robinson v. City of Edmond, 160 F.3d 1275,

1281 (10th Cir. 1998).

       Once the Court determines the lodestar, it must then determine whether any upward

or downward adjustments should be made to the lodestar “to account for the particularities

of the suit and its outcome.” Zinna v. Congrove, 680 F.3d 1236, 1242 (10th Cir. 2012)

(citation omitted). In assessing whether adjustments should be made, courts often consider

the twelve factors set out in Johnson v. Georgia Highway Express, Inc., which include:

          (1) the time and labor required; (2) the novelty and difficulty of the
          questions; (3) the skill required; (4) preclusion of other employment; (5)
          the customary fee in the community; (6) whether the fee is fixed or
          contingent; (7) time limitations imposed by the client; (8) the amount
          involved and the results obtained; (9) the experience, reputation and
          ability of the attorneys; (10) the undesirability of the case; (11) the nature
          and relationship of the professional relationship with the client; and (12)
          awards in similar cases.

488 F.2d 714, 717-19 (5th Cir. 1974). It is rare that all factors are met. Uselton v.

Commercial Lovelace Motor Freight, Inc., 9 F.3d 849, 853 (10th Cir. 1993). Although

these factors may be considered, the court does not need to consider “the factors [ ]

subsumed within the initial calculation of hours reasonably expended at a reasonable


                                              3
hourly rate.” Hensley, 461 U.S. at 434 n. 9. The lodestar calculation is meant to be the

primary consideration when awarding fees rather than the Johnson factors. Anchondo, 616

F.3d at 1103 (citing Perdue v. Kenny A ex rel. Winn, 559 U.S. 542 (2010)).

                   PLAINTIFF’S ATTORNEY FEES AND COSTS

       By failing to answer or otherwise defend this case, Defendants admitted the

Complaint’s well-pleaded facts and forfeited their ability to contest those facts. See Tripodi

v. Welch, 810 F.3d 761, 765 (10th Cir. 2016) (citations omitted). As stated in its Order

[Doc. No. 8], the Court found the uncontested facts constituted a legitimate cause of action

for violation of the FLSA. Plaintiff is entitled to an award of attorney’s fees and costs

pursuant to the FLSA.

       A. Costs

       Plaintiff seeks costs and fees in the amount of $1,681.49. [Doc. No. 10] at 7. In

support of this request, Plaintiff presents the Declaration of Clif Alexander [Doc. 10-1],

one of his counsel. Mr. Alexander provides an itemized accounting of the costs and fees

requested. [Doc. No. 10-1] at 2. The Court finds these costs reasonable.

       B. Attorney Fees

       Plaintiff seeks $2,425.00 in attorney’s fees. Doc. No. 10] at 7. Plaintiff submits the

declaration of his attorney, Clif Alexander, who attests that his firm spent seven and a half

(7.5) hours working on this matter. Mr. Alexander was the primary attorney in the matter,

and he attests he spent four (4) hours on the case and that Ms. Lauren Braddy, the other

attorney in this matter, expended three and a half (3.5) hours. Declaration of Clif Alexander

[Doc. No. 7-1] at 2. Mr. Alexander asserts that his rate is $400.00/hour and Ms. Braddy’s

                                              4
is $350.00/hour. Id.; Declaration of Lauren Braddy [Doc. No. 7-2] at 2. Both attorneys

provide contemporaneous time records demonstrating the work and time expended on this

case. Doc. No. 7-1 at 2, 4; Doc. No. 7-2 at 4.

       As stated above, the lodestar amount is calculated by multiplying the number of

hours reasonably expended by a reasonable hourly rate. The Court has reviewed counsel's

time records and finds that they describe with particularity the tasks performed and time

spent on them. The Court has examined the fee statement for duplication of services,

excessive time billing for particular tasks, use of too many attorneys, unnecessary

performance of clerical tasks by lawyers, and other work deemed unnecessary or irrelevant,

and finds no reduction of time is required. Although this case resulted in default judgment,

Plaintiff’s counsel was still required to draft and file the Complaint [Doc. No. 1], Motion

for Default Judgment [Doc. No. 7], and Motion for Attorney Fees [Doc. No. 10], as well

as perform all other incidental tasks required to adequately represent and maintain a

professional relationship with their client. The Court finds that the claimed 7.5 hours of

attorney work on this case is reasonable.

       In support of the claimed hourly rate, Plaintiff’s counsel provides the declarations

of two attorneys from another case asserting that hourly rates ranging from $325.00 to

$850.00/hour are reasonable and customary in Fair Labor Standard Act cases. Declaration

of Daniel M. Delluomo [Doc. No. 7-3] at 2; Declaration of William B. Federman [Doc.

No. 7-4] at 2. Plaintiff also presents a Motion for Approval of Settlement [Doc. No. 7-6]

and an Order Approving Settlement [Doc. No. 7-5] from another case involving his current

counsel. In those documents, Mr. Alexander represented that his rate was $400/hour.

                                             5
Plaintiff also cites cases from around the Tenth Circuit in which hourly rates similar to

those he requests were approved. The Court finds that Plaintiff has also presented ample

evidence as to his counsel’s expertise, qualifications, skills, and experience with FLSA

cases, as well as the novelty and difficulty of FLSA cases. Defendants failed to contest

Plaintiff’s evidence or present any of their own.

       Once the requesting party has met its evidentiary burden, a claimant is entitled to

the presumption that this lodestar amount reflects a “reasonable” fee. Robinson, 160 F.3d

at 1281. The Court finds that the lodestar calculation is $2,825.00. The court also notes

that this fee equates to only 13.81% of the total $20,448.00 awarded to Plaintiff.

       As explained below, the Court finds no adjustment to the lodestar is warranted based

on the Johnson factors as they are either subsumed by the lodestar calculation or are

neutral:

           1. Time and Labor Required

           This issue was adequately addressed through the lodestar calculation.

           2. Novelty and Difficulty of Questions Presented

           The Court finds this was a straightforward Fair Labor Standards Act case and the

skill level and experience necessary to take on this matter is properly accounted for in the

hourly rates requested. This factor is neutral.

           3. Skills Requisite to Perform the Legal Service Properly

           The approved hourly rate in the lodestar analysis reflects the expertise of counsel.

Thus, this factor is neutral.



                                                6
        4. Preclusion of Other Employment

        Under the circumstances of this case, this factor is not applicable.

        5. Customary Fee

        This issue was adequately addressed through the lodestar calculation.

        6. Whether the Fee is Fixed or Contingent

        This issue was adequately addressed through the lodestar calculation.

        7. Time Limitations Imposed

        Under the circumstances of this case, this factor is not applicable.

        8. Amount Involved and Results Obtained

        This issue was adequately addressed through the lodestar calculation.

        9. Experience, Reputation, and Ability of the Attorneys

        As discussed, the skill and experience of Plaintiff's counsel is reflected in the

reasonable hourly rates in the Court's lodestar analysis. This factor is neutral.

        10. Undesirability of the Case

        Under the circumstances of this case, this factor is not applicable.

        11. Nature and Length of Professional Relationship with the Client

        Plaintiff's counsel present no evidence of a pre-existing attorney-client relationship

with Plaintiff. The meaning of this factor, however, and its effect on the calculation of a

reasonable attorney's fee is unclear, and “the courts applying this factor typically state that

this particular standard is irrelevant or immaterial.” Fox v. Pittsburg State Univ., 258 F.

Supp. 3d 1243, 1272 (D. Kan. 2017) (citation omitted). This factor is thus neutral.



                                              7
        12. Awards in Similar Cases

       Under the circumstances of this case, this factor is not applicable.

       Based on the evidence submitted and the lodestar calculation, the Court finds that

Plaintiff is entitled to an award of attorney fees in the amount of $2,825.00.

                                     CONCLUSION

       As set forth herein, Plaintiffs' Motion for Attorneys' Fees and Costs [Doc. No. 10]

is GRANTED. Plaintiff is awarded attorney's fees in the amount of $2,825.00 and costs

in the amount of $1,681.49.

       IT IS SO ORDERED this 23rd day of October, 2018.




                                             8
